NO. 07-05-0458-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



SEPTEMBER 11, 2006

______________________________



HENRY COLUMBUS BEAN, JR., 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 121
ST
 DISTRICT COURT OF TERRY COUNTY;



NO. 5166; HON. KELLY G. MOORE, PRESIDING

_______________________________



Memorandum Opinion

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Henry Columbus Bean, Jr. appeals his conviction for possessing a controlled substance (cocaine) in an amount of less than one gram.  He was convicted by a jury and sentenced to an enhanced punishment of twenty years confinement and a fine of $10,000.	Appellant’s appointed counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief in which he certified that, after diligently searching the record, he concluded that the appeal was without merit.  Along with his brief, appellate counsel attached a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response or 
pro se 
brief.  By letter dated July 24, 2006, this court also notified appellant of his right to tender his own brief or response and set August 23, 2006, as the deadline to do so.  To date, no response has been filed.  

In compliance with the principles enunciated in 
Anders, 
appellate counsel reviewed the various stages of the trial and discussed several potential areas for appeal.  However, he adequately explained why each argument lacks merit.  We have also conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error pursuant to 
Stafford v. State, 
813 S.W.3d 503 (Tex. Crim. App. 1991).  Our own review has failed to reveal any reversible error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn 

          Chief Justice

Do not publish.

 

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).